DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election with traverse of Group I in the reply filed on 12/09/2021 is acknowledged. Applicants amended claims 9-10 such that they are no longer drawn to a method but to the apparatus of claim 1. 
The following claims are pending: claims 1-11
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 102a(1)/(2) as being anticipated by Janson (EP 3363564). 
Regarding claim 1, Janson discloses an electron beam installation (system 10 for additive manufacturing with electron beam 18, Fig. 1), which is used for processing powdered material (electron beam is for fusing powder material, par. 36), comprising: 
a powder container (powder bead 14, Fig. 1), which can accommodate a powder bed (powder bed 14, Fig. 1) made of the powdered material to be processed; 
an electron beam generator (electron beam 18, Fig. 1), which is configured to direct an electron beam onto laterally differing locations of the powder bed (electron beam is configured to be deflected to selectively heat the powder bed, par. 36); and 
a coherer device (electromagnetic wave generator 30, Fig. 3) which is configured to apply an AC voltage between at least two electrodes (electromagnetic wave generator 30 which have electrodes within it and grounded electrode 18, Fig. 3) to generate an electromagnetic alternating field, which bonds the powdered material of the powder bed, at least in regions over the powder bed (where application of the electromagnetic force may cause the particles to fuse at contact areas, par. 38).
Regarding claim 2, Janson discloses the electron beam installation of claim 1, wherein the power and/or the frequency of the AC voltage of the coherer device (voltage pulses may be consecutively applied to opposite electrode segments to generate the electromagnetic wave, par. 46) and the power of the electron beam are selected so that the bonded powdered material is not dispersed during subsequent processing using the electron beam (electromagnetic wave generator is used to improve inter-particle conductivity by fusing their contact areas, par. 40, this increased inter-particle conductivity results in reducing and inhibiting powder dispersion, par. 43; where the power of the voltage pulses are selected to fuse the contact areas, and thereby, improve inter-particle conductivity and reduce dispersion, par. 50), 

Regarding claim 3, Janson discloses the electron beam installation of claim 1, wherein at least one of the electrodes of the coherer device is arranged at a fixed position (electrodes 26 and 28 is in a fixed position in the system 10, Fig. 1) inside the electron beam installation.
Regarding claim 4, Janson discloses the electron beam installation of claim 1, wherein the at least two electrodes of the coherer device are arranged horizontally in a plane parallel to an uppermost powder layer of the powder bed (electrodes 26 and 28 are arranged horizontally in a plane parallel to the uppermost powder layer, Fig. 1).
Regarding claim 5, Janson discloses the electron beam installation of claim 1, wherein the at least two electrodes of the coherer device are arranged symmetrically in relation to a lateral region in which the electron beam can be directed onto the powder bed (electrodes 26 and 28 are arranged opposite to each other with respect to the powder bed, Fig. 1).
Regarding claim 6, Janson further discloses another embodiment of the electron beam installation of claim 1, wherein at least one of the electrodes of the coherer device is configured to be moved along at least one axis above the powder bed (movable electromagnetic generator 30 can be travel along a direction perpendicular to the powder layer, par. 45; where it is understood that a perpendicular direction of the layer would be the vertical axis; where the 
Regarding claim 7, Janson further discloses another embodiment of the electron beam installation of claim 1, wherein the powder container has a powder bed table base, which is electrically conductive and at the same time forms at least one of the electrodes of the coherer device (Fig. 6 where the base of the powder bed is also an electrode; where the system 10 may comprise any combination of the shown electrode embodiments in Figs. 3-6, par. 48).
Regarding claim 9, Janson discloses a method for processing powdered material using the electron beam installation of claim 1, the method comprising the following steps: 
applying an AC voltage between the at least two electrodes using the coherer device to generate the electromagnetic alternating field (voltage pulses may be consecutively applied to opposite electrode segments to generate the electromagnetic wave, par. 46); and 
processing the powdered material using the electron beam (step 34, Fig. 7).
Regarding claim 10, Janson discloses the electron beam installation of claim 1, wherein the powdered material is a metallic powder (particles can contain metal, par. 41), and the electron beam is configured to selectively fuse particles of the powdered material (electromagnetic wave is applied to a layer of particles) with one another to create a 3D structure (electrodes can generate a three-dimensional mesh of fused particles, par. 45).
Regarding claim 11, Janson discloses the electron beam installation of claim 2, wherein the subsequent processing using the electron beam comprises melting of the powdered material (step 34, Fig. 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janson as applied to claim 1 above, and further in view of Honda (US 20150306699).
Regarding claim 8, Janson discloses the electron beam installation of claim 1, wherein at least one of the electrodes of the coherer device is formed by the electron beam itself (system 10 is capable of generating a metal part which can be subsequently used by one of ordinary skill in the art to be an electrode for the electromagnetic wave generator)
Janson does not disclose the electron beam generator being operated in a pulsed manner, and/or by the electron beam being deflected at high deflection speed.
Honda discloses an electron beam generator producing a continuous beam and a pulsed beam (par. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janson to incorporate the teachings of Honda. One of ordinary skill in the art would understand that pulsing an electron beam generator can enable or improve certain types of workpiece processing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571) 272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/Primary Examiner, Art Unit 3761